DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, Figures 1-4B and 13A-15, claims 1-11 and 26 in the reply filed on 9/30/2021 is acknowledged.  The traversal is on the ground(s) that the groups lack distinctness.  This is not found persuasive because for the distinctness listed for each group in the restriction filed on 7/30/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 9, 12-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species B-H (examiner notes that claims 7 and 9 appear to direct at the embodiment of Figure 6A, and therefore withdrawn), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/30/2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16634370, filed on 1/27/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2020 was filed on the filing date of the application on 1/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“lubricating element” as recited in claim 1(first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “lubricating”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “lubricating” preceding the generic placeholder describes the function, not the structure, of the element).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, “the head unit comprises at least two incorporated lubricating elements on the at least two blade elements” is indefinite. It is unclear if “at least two incorporated lubricating elements on the at least two blade elements” refers to each of the blade element having a incorporated lubricating element as claimed in claim 1 or those are 
Regarding claim 26, “an exposure of the cutting edge of the cutting edge portion” is indefinite. Examiner notes that there are at least two cutting edge/cutting edge portion claimed in claim 26, it is unclear which of the cutting edge/cutting edge portion applicant is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simms (US 5551153).
Regarding claim 1, Simms teaches a blade assembly (See Figure 10) comprising: 
at least one blade element (200B) including: 
a cutting-edge portion (201B, see Figure 10), 
a base portion (202B), and 
a flat portion (portion of 209B between the cutting edge and the 202B) intermediate to a cutting edge of the cutting-edge portion and the base portion (see Figure 10), 
the flat portion extending at an angle with respect to the base (See Figure 10), wherein the blade assembly further comprises 

Regarding claim 10, Simms teaches the cutting-edge portion, the base portion and the flat portion are integrally built as a monoblock to form a bent blade (see Figure 10).
Regarding claim 11, Simms teaches the incorporated lubricating element is positioned on at least one of an upper surface and a lower surface of the cutting edge portion (upper and lower side of 201B, see Figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Follo (US 7681314 B2) in view of Howell (US 20120324737 A1).
Regarding claim 1, Follo teaches a blade assembly comprising: 
at least one blade element (assembly of 18 and 24, see Figure 6) including: 
a cutting-edge portion(cutting edge of 18), 
a base portion (vertical portion 24), and 
a flat portion (bended portion of 24 overlapping with 18) intermediate to a cutting edge (tip of the cutting edge portion) of the cutting-edge portion and the base portion (see Figure 6), 

an intermediate guard (34), the intermediate guard being attached to the cutting-edge portion of the at least one blade element (see Figure 6).
Follo fails to teach the guard is an incorporated lubricating element.
Howell teaches that in the field of shaving an intermediate guard (59 in Figure 5K) and an incorporated lubricating element (59 in Figure 5I) are known equivalence in the art of shaving. 
It would have been obvious to one of ordinary skill in the art to modify the device of Follo to exchange the intermediate guard with the incorporated lubricating element, as taught by Howell, in order to improved glide of the shaving device (paragraph 0072 of Howell). 
Regarding claim 2, modified Follo further teaches the flat portion and the base portion are built together to form a blade support (see Figure 6 of Follo), cutting-edge portion being mounted on the flat portion of the blade support (see Figure 6 of Follo).
Regarding claim 3, modified Follo further teaches the incorporated lubricating element includes a first portion and a second portion (as modified in claim 1, 34 is considered as the first portion and 20 is considered as the second portion, see Figure 6 of Follo).
Regarding claim 4, modified Follo further teaches the first portion is adjacent to the cutting-edge portion and the second portion is adjacent to the blade support (as modified in claim 1, the guard 34/20 would be replace, the skin contacting first portion 34 is adjacent to the cutting edge portion and the inner guard second portion 20 is adjacent to the blade support, see Figure 6 of Follo).
Regarding claim 5, modified Follo further teaches the first portion is semi-circular (portion of 34, see Figure 6 of Follo) and the second portion is rectangular shaped (portion 20, see Figure 6 of Follo).
Regarding claim 6, modified Follo further teaches the first portion and the second portion are formed as a single piece (as modified in claim 1, see Figure 5I of Howell).
Regarding claim 8, modified Follo further teaches the cutting edge portion extends from the cutting edge to an end opposite the cutting edge (see Figure 6 of Follo), the flat portion of the blade support further including an upper surface and a lower surface (see Figure 6 of Follo), the incorporated lubricating element being attached to the end of the cutting edge portion and to the upper surface of the flat portion of the blade support (as modified in Figure 1, the guard would retain the shape and the empty area in the 34 will be fill in and the newly modified lubricating element will be attached to the end of the cutting edge portion and to the upper surface of the flat portion of the blade support, see Figure 6 of Follo).
Regarding claim 26, modified Follo further teaches a head unit (see Figure 6) comprising:
a leading surface (28) and a trailing surface (30) defining a first shaving plane approximately tangent to these leading and trailing surfaces (sp, see Figures 4 and 6), 
at least two blade elements (36 and 39) forming a blade assemblies (see Figure 6 of Follo) according to any of claim 1, 
wherein the head unit comprises at least two incorporated lubricating elements on the at least two blade elements (as modified in claim 1, the lubricating elements meets this limitation, see Figure 6 of Follo), the incorporated lubricating elements being attached to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/15/2021